IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                      RENDERED: APRIL 29, 2021
                                                         NOT TO BE PUBLISHED


                   Supreme Court of Kentucky
                                    2020-SC-0105-MR


DYLAN CAPPS                                                         APPELLANT


                    ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                   HONORABLE THOMAS L. TRAVIS, JUDGE
                               NO. 17-CR-00820


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Dylan Andrew Capps (Capps) was convicted of one count of wanton

murder, one count of first-degree assault, and two counts of first-degree

wanton endangerment. He was sentenced to twenty-five years’ imprisonment,

and appeals his convictions to this Court as a matter of right.1

              I.   FACTUAL AND PROCEDURAL BACKGROUND

      In May of 2017, Daniel Childress (Daniel) was living at the Campus View

Condominiums apartment complex in Lexington. Dezmon Cowan (Dezmon)

and Brandon Walker (Brandon) were Daniel’s roommates. On May 21st, Daniel

discovered that Dezmon had stolen $100, a cellphone, some Xanax, and a




      1   Ky. Const. § 110(2)(b).
wallet from him. Daniel and Dezmon got into an argument, and Daniel made

Dezmon leave the apartment.

      On the morning of May 22, Daniel called his friend Jordan Wise (Jordan),

who lived in Frankfort. Daniel told Jordan that he had been jumped. The

evidence was unclear as to who jumped Daniel, but both parties agreed that

the attack was a result of his altercation with Dezmon the previous day.

Jordan then called Ravon Woodhouse (Ravon), a mutual friend of Jordan and

Daniel, and told him what happened. Ravon also lived in Frankfort with his

friends Keegan Newton (Keegan), Justin Jenkins (Justin), and Dustin Wilhite

(Dustin). Together, the five of them—Jordan, Ravon, Justin, Dustin, and

Keegan—decided to go to Lexington to either help Daniel or bring him back to

Frankfort with them. Jordan drove the group in his silver Honda Accord.

      The Commonwealth presented testimony from Ravon, Keegan, Daniel,

and Jordan as to what happened that day. Because the accounts vary on the

minutia of what occurred, we feel it is best to briefly recount their respective

testimonies.

Ravon Woodhouse

      Ravon testified that before his group left Frankfort, they went to Walmart

so that Ravon could purchase ammunition for his .380 caliber Hi-Point

handgun. The bullets Ravon purchased were later found in a Walmart bag in

Jordan’s vehicle. Ravon said that he brought his gun with him because he did

not know what to expect, but the gun remained in Jordan’s trunk the entire




                                         2
time. Officers later recovered Ravon’s gun from the trunk of Jordan’s car.

Ravon said that Keegan also brought his gun, a .22 caliber AR.2 Ravon stated

that no one else in the group had a gun with them that day, though there was

some dispute as to whether Dustin also had a gun.

      After the group left Walmart, they went straight to Daniel’s apartment in

Lexington. On the way to Lexington, they smoked marijuana in the car, which

Keegan and Jordan both acknowledged in their testimonies. When they arrived

at Daniel’s apartment Daniel was outside, and they got out to talk to him. Less

than a minute after they arrived, Capps’ vehicle, a gold/silver Suzuki SUV,

pulled into the parking lot of the apartment complex. Ravon saw Dezmon, a

“white dude,” “a tall slinky black guy,” and a “black chick” exit Capps’ vehicle.

Ravon recognized Dezmon, but did not know the other three individuals. The

“white dude” was Capps, the “tall slinky black guy” was Kadariss Wallen

(Kadariss), and the “black chick” was Ajane “AJ” Minnifield (AJ). AJ was

Capps’ girlfriend.

      At first, Daniel’s faction and Dezmon’s faction were standing in the

middle of the parking lot, facing each other, and arguing. Ravon did not

remember anyone on either side having a gun out at that point. He then

remembered AJ coming towards the middle of the two groups swinging a knife



        2 A task force officer that worked for the Bureau of Alcohol, Tobacco, Firearms,

and Explosives through the Lexington Police Department testified that Keegan’s gun
was legally registered to him. The same officer attempted to trace Ravon’s gun using
its serial number, but the trace did not come back with any information. The officer
stated this happens occasionally, particularly with brands like Hi-Point which produce
inexpensive guns in high quantities.

                                           3
and yelling “ain’t gonna be no fight.” AJ then cut Jordan’s hand with the knife,

and Jordan struck her. As soon as Jordan struck AJ, shots began to ring out

in rapid succession. Ravon said the bullets were coming towards the back of

Dezmon’s group, and that he saw Capps shooting them. Ravon remembered

that Capps’ gun was a dark green pistol and identified it during his testimony.

He remembered the first three shots Capps fired in particular because they

struck Jordan, who was standing next to Ravon.

          Ravon was scared, so he ran to a mechanic’s shop one block away and

asked them to call 911. That 911 call was played for the jury. Ravon then

returned to the scene after he saw squad cars approaching, and cooperated

with the police’s investigation.

Keegan Newton

          Keegan testified that when they got to Daniel’s apartment, Daniel was

outside with his girlfriend. They were talking to Daniel for approximately ten to

fifteen minutes before Capps’ SUV pulled into the parking lot. Capps parked in

the first spot in the parking lot closest to the road, and backed the car in.

Keegan saw three men and a woman get out of Capps’ SUV; he said they got

out of the vehicle “with a lot of rage” and he could tell “they were looking for a

fight.”

          Capps had a pistol in his hand when he got out of his vehicle. Keegan

therefore went to Jordan’s car and got his gun. Then, someone from one of the

two groups said, “let’s just fight.” Keegan took his gun back to Jordan’s car,

and everyone squared up to fight. Keegan said Capps began shooting after

                                          4
someone was slapped; he said he was focused on arguing with Dezmon, and

did not see who was slapped. After Capps started shooting, Keegan ran back

to Jordan’s car to get his gun. By the time he returned Jordan had been shot

and was on the ground, and Capps was pulling out of the parking lot. Keegan

was afraid that Capps might attempt to shoot Jordan again to “finish the job,”

so he fired a single round at Capps’ vehicle. The bullet entered through the

bottom of Capps’ front passenger window and lodged in the middle of his

dashboard. Keegan did not see anyone with a gun during the shooting apart

from himself and Capps. He stayed at the scene and talked to the police when

they arrived.

Daniel Childress

      Daniel testified that he and Brandon were in the parking lot of the

apartment complex talking to his group of friends that came from Frankfort

when Capps’ SUV pulled into the parking lot. Capps backed into the parking

spot closest to the road. Capps had a pistol in his hand when he got out of his

car, so Daniel told Keegan to go get Keegan’s gun from Jordan’s car. Keegan

went to get the gun and then gave it to Daniel. Daniel was standing near

Jordan’s car holding Keegan’s gun when Capps and Dezmon started to walk

back towards Capps’ vehicle. At that point, the clip accidentally fell out of

Keegan’s gun; Daniel put the clip back in and gave the gun to Keegan.

      Not long after that, he saw AJ yelling and swinging a knife around.

Daniel saw Jordan push AJ, and then saw Capps pull his gun out of his

waistband and start shooting. Daniel ran towards the apartment building, but

                                        5
looked back and saw Jordan on the ground bleeding. Daniel ran to Jordan and

took his belt off to make a tourniquet for Jordan’s leg. They then put Jordan

into Brandon’s car and Brandon drove him to the emergency room. Daniel

remembered Keegan firing one shot, but could not remember at whom it was

fired. Keegan was the one that found Justin between a car and a retaining wall

in the parking lot. Daniel did not stay at the scene; he had his girlfriend drive

him to Frankfort before police officers began arriving at the apartment complex.

Jordan Wise

      Jordan was twenty years old at the time of the shooting. He testified that

he could not remember who was swinging the knife. But he remembered the

knife coming towards his face, blocking it with his hand, and being cut with it.

He showed the jury the scar the knife left on his hand. Jordan struck the

person wielding the knife immediately after being cut.

      As soon as he struck the person with the knife, his “vision went white”

and he could not see. When his vision returned, he remembered feeling “little

flicks” on his leg and seeing smoke come out of a gun. He never saw who shot

him. He realized he was shot, so he tried to run, but his femur had been shot

in half. He therefore started to crawl towards his car, and remembered being

shot again below his right buttock as he was crawling away. The next things

he remembered were someone putting their belt around his leg, being carried,

being put in a car, and arriving at the emergency room. After that, the next

thing he could recall was his father’s voice telling him Justin was dead.




                                        6
        Jordan explained that he was shot seven to nine times. His femur was

broken in half, and he had to have nine surgeries including a skin graft. He

now has a “drop foot,” nerve pain, scars, and must occasionally use a cane to

walk.

        A consistent thread throughout the four eyewitnesses’ testimonies was

that none of them could remember where Justin was when the shooting

occurred. As mentioned, he was found barely responsive between a car and a

retaining wall in the parking lot. He was taken by ambulance to the hospital

where he tragically passed away; he was nineteen years old. The medical

examiner testified that a bullet entered through his right buttock, traveled

through his hip bone and several blood vessels and lodged in his abdominal

wall. He died from internal blood loss.

        By happenstance, Detective Bill Brislin was in the area where the

shootings occurred and heard the description of the suspect’s vehicle through

dispatch. He saw a vehicle matching the description of the suspect’s vehicle

come out of the apartment complex “on two wheels.” Eventually, he and other

officers conducted a traffic stop and Capps, Kadariss, and AJ were arrested

without incident. Capps fully complied with the arresting officers’ commands,

and informed them his gun, a .40 caliber Smith & Wesson semiautomatic

handgun, was in the vehicle. A knife was also recovered from the front

passenger floorboard.

        Fourteen .40 caliber shell casings were found at the scene. Thirteen of

the casings were in the middle of the parking lot between a single row of parked

                                          7
cars and the sidewalk of the apartment building. The fourteenth casing was

later found on the hood of Capps’ SUV at the base of a windshield wiper. A

firearm and toolmark examiner with the Kentucky State Police positively

identified all fourteen shell casings as being fired from Capps’ gun. The

firearms expert further testified that, in general, a shell would exit Capps’ gun

to the right and back. A single .22 caliber shell casing was also found in the

parking lot, but he could not definitively say whether it was fired from Keegan’s

gun. A live .22 caliber round was also found near Jordan’s vehicle, and

Keegan’s gun was found under a tree in the parking lot. No evidence at the

scene came from a .380 caliber gun or any other gun. In addition to the

firearm evidence, broken glass from Capps’ SUV was found in the middle of the

parking lot between the row of cars and the sidewalk. There was also a trail of

blood in the parking lot from Jordan crawling on the ground. Finally, two

projectiles from Capps’ gun entered a ground level apartment, which was

occupied by two individuals that were not involved in the altercation: Chad

Goodrich and Kurt Brown.

      Capps’ defense at trial was that he acted in self-defense. He did not

testify on his own behalf, but his two post-arrest interviews with Det. Brislin

were played for the jury. In the first interview, Capps claimed that he did not

have his gun on him when he got out of his vehicle at the apartment complex.

He told the detective that as soon as he arrived at the apartment complex “all

[he] heard was like six guns getting cocked,” and everyone on Daniel’s side had

guns pointed at him. Being the only one with a gun, Capps realized he could

                                        8
not win, so he convinced everyone that was with him to leave. As soon as he

got in his vehicle to leave, he heard a shot hit his passenger side window. He

then grabbed his gun, and started shooting back from the driver’s seat out of

the passenger side window. He said he knew he had fourteen rounds in his

gun, and that he fired all fourteen.

      In Capps’ second interview, Det. Brislin challenged Capps on the

portions of his story that did not comport with the other witness statements,

including AJ’s and Kadariss’, and did not match up with the evidence at the

scene. Specifically, the impossibility of all fourteen shell casings being found

outside his vehicle if he fired them from inside the vehicle. Capps still claimed

he acted in self-defense, but his story proceeded to change a few times as he

was being confronted by the detective with evidence that did not match his

story. Ultimately, he claimed that after AJ was punched twice, he heard

someone “rack” a gun. He therefore went to get his gun from his car. He then

heard another shot, pulled out his gun and shot three to four rounds outside

his vehicle. He then got back in his vehicle and fired the remaining ten to

eleven shots from inside his car out the front passenger window. He said he

intended to aim at “the light-skinned guy with the AR,” i.e., Keegan. He denied

aiming at Jordan, who had struck AJ.

      Based on the foregoing, the jury convicted Capps of the wanton murder

of Justin Jenkins, the first-degree assault of Jordan Wise, and two counts of

first-degree wanton endangerment in relation to Chad Goodrich and Kurt

Brown, respectively.

                                        9
      Additional facts are discussed below as necessary.

                              II.   ANALYSIS

A. The trial court did not err by denying Capps’ motion for a mistrial.

      Capps’ first argument to this Court is that Jurors 3057, 3234, and 3006

failed to disclose material information during voir dire, and that their failure to

disclose prevented him from intelligently exercising his peremptory strikes. He

asserts that this was structural error, and that the trial court therefore erred

by denying his motion for a mistrial. After close inspection of the record,

although Capps did make a motion for mistrial, his grounds for that motion

were not the same grounds as he now presents to this Court. His arguments

for reversal are therefore not properly preserved. Regardless, for the reasons

that follow, we hold that the trial court did not err by denying Capps’ motion

for mistrial, and that Capps’ right to intelligently exercise his peremptory

strikes was not violated.

      The events at issue occurred after the questioning of the venire was

completed and after the selection of the jurors that ultimately sat on the jury,

but before the jury was sworn. The trial court had completed calling juror

numbers, and the twelve jurors and two alternates selected to sit on the jury

were in the jury box. The defense brought a clerical error to the court’s

attention: two of the fourteen jurors that were selected were jurors upon which

the defense had exercised peremptory strikes. The trial court promptly

removed those two jurors from the jury box and replaced them with two eligible

jurors.

                                        10
      Immediately after the clerical error was rectified, the trial court asked the

parties if they had any objection to the jury. The Commonwealth said it did

not, but the defense asked to approach the bench before it answered. The

defense told the court that it appeared that Juror 3057 was about to burst into

tears. The court had Juror 3057 approach the bench, and she explained

through tears that she had a son that was in legal trouble, though not as

serious as Capps’. She said that her son’s court date was coming up and she

did not think she could “decide the fate” of another young man. She said that

the emotional weight of the situation had only just hit her as she was sitting in

the jury box. The court had her return to the jury box so it could discuss the

issue with counsel.

      The trial court noted to counsel that the jury had not yet been sworn,

and that they had two alternates. It then asked the parties for their thoughts.

The Commonwealth asked that Juror 3057 be removed before the jury was

sworn. The Commonwealth explained that she had experienced this issue

before, and it ended up hanging the jury. Defense counsel said that he did not

want Juror 3057 to be struck. He argued that Juror 3057 was just telling the

court she believed it was going to be difficult for her, but that it was a murder

trial and was therefore going to be difficult for all of the jurors. Defense

counsel did not believe what she said was grounds to remove her.

      The trial court then brought Juror 3057 back up to the bench for further

questioning. As the court did this, the bailiff approached the bench and

informed the court that two other jurors, Juror 3234 and Juror 3006, had just

                                        11
realized that they knew each other. The court continued its questioning of

Juror 3057. When asked if she could weigh the evidence fairly and impartially,

she was uncertain at best. First, she said she could. Then, she said she

wanted to do her civic duty, but she did not think she could. Then she again

said that she could, and asked to stay on the jury.

      After having Juror 3057 return to her seat, the court told defense

counsel that he was going to have to remove her because she was “just too

shaky.” Defense counsel said he understood but noted his objection for the

record. Defense counsel then made a motion for mistrial. Specifically, he

argued:

      Judge, if I could just for the record, I’ve never come across this. So
      I think just for the purposes of the record, I would move for a
      mistrial based upon the two issues with the juror (sic) having two
      people in the box and out and then now with this lady in the box
      and then deciding that she wants to answer a question in a
      different way than she previously answered the question. I think
      for the purposes of the record I have to make that objection.

      The trial court then interviewed Jurors 3006 and 3234 individually.

Juror 3006 said that he did not see Juror 3234 until they were in the jury box

together. He explained that he used to work with her, though not directly. He

would see her a couple of times a week at work in passing. She had retired one

and a half years ago, and he had not seen her at all since she retired. Juror

3006 told the court he did not believe it was an issue, but wanted to bring it to

the court’s attention in fairness to the questions asked during voir dire. When

the court asked him if he could exercise independent judgment without




                                       12
worrying what Juror 3234 might think, Juror 3006 did not hesitate in saying

yes. He said that he was very independent minded, as was she.

      Juror 3234 echoed the same sentiments during her questioning. She

explained that she had not seen Juror 3006 throughout voir dire until they

were in the jury box together. Juror 3234 said that she and Juror 3006 had

worked at the same bank in different departments, but did not associate

socially outside of work. She said that she would have no trouble exercising

independent judgment during deliberations, and that if Juror 3006 were to

disagree with her about something it would not bother her.

      Once both jurors returned to the jury box, the trial court asked defense

counsel if he wanted to revisit his motion for mistrial. Defense counsel replied,

      I still have the motion judge. I just think that’s a whole lot of
      confusion and issues with the jury at this point and stage, I mean
      people in the box it’s…it’s unfamiliar territory for me. I can’t cite
      check a case or give you some kind of authority, it’s just super
      weird and if I don’t make some kind of a record to say that this is
      weird and is potentially prejudicing my client, throwing things off,
      I’m not doing my job.

The Commonwealth responded by reiterating that the jury had not been sworn

yet. Further, it argued that, while it had been an unusual selection process,

nothing had happened to taint the jury’s impression of what the evidence

would be that would prevent Capps from receiving a fair trial. The trial court

agreed with the Commonwealth and overruled the defense’s motion for mistrial.

The trial court further ruled that it would allow Juror 3234 and Juror 3006 to

remain on the jury as it appeared that they could be impartial and decide the




                                       13
case independently from one another. Defense counsel then made another

mistrial motion with regard to Juror 3057. He stated,

      I would make another motion with respect to her outburst in front
      of the jury. That could taint the jury with respect to moving
      forward. Especially with it being at the stage that it was, it’s
      different when we first come in and there’s 75 people as opposed to
      when she’s in the box.

The trial court also overruled that motion for mistrial.

      As stated supra, Capps now argues before this Court that the failure to

disclose by Jurors 3057, 3234, and 3006 during voir dire prevented him from

intelligently exercising his peremptory strikes. Therefore, he argues, structural

error occurred, and he is entitled to a new trial. We will address his arguments

regarding Juror 3057 and Jurors 3234 and 3006, in turn.

      First, Capps argues to this Court that Juror 3057’s failure to disclose

that her son had an upcoming court date violated his due process right to

intelligently exercise a peremptory strike on her. In other words, the harm he

is alleging was his inability to use a peremptory strike upon her during voir

dire based on that information. But defense counsel was given the opportunity

to remedy that alleged harm and explicitly chose not to. The trial court asked

both parties what they wanted to do about Juror 3057, and the Commonwealth

argued strongly that she should be removed from the jury. Instead of taking

the opportunity to have Juror 3057 removed by agreeing with the

Commonwealth, thereby remedying the harm he alleges to this Court, the

defense disagreed and argued that she should remain on the jury and be

sworn. Thus, Capps argued to the trial court that Juror 3057 should have

                                        14
remained on the jury, but now argues to this Court that his due process rights

were violated because he could not remove her from the jury by exercising a

peremptory strike upon her. Appellants are not permitted to feed one can of

worms to the trial court and another to an appellate court.3 We therefore will

not address his arguments regarding Juror 3057.

      We also question the preservation of Capps’ argument regarding Jurors

3234 and 3006. The only basis for his mistrial motion with regard to them was

the overall “weird” nature of the jury selection process, i.e., that two jurors

were mistakenly chosen and then removed from the jury box and that Juror

3057 was selected and was also going to be removed from the jury box. He did

not say that Juror 3234’s and 3006’s failure to disclose that they knew one

another had prevented him from exercising a peremptory strike on them, nor

did he argue that he would have struck them if he had known that information.

He likewise did not argue to the court that they should be removed after they

disclosed that they knew one another. Nonetheless, we hold that his right to

intelligently exercise a peremptory strike on them was not violated.

      In Gullet v. Commonwealth, this Court addressed whether an appellant

was entitled to a new trial based on the intentional deceitfulness during voir

dire of a juror who ultimately became the foreperson.4 Gullet argued that the

juror “improperly withheld material information which would have justified a

for-cause challenge or would have prompted Appellant to use a peremptory


      3   Henson v. Commonwealth, 20 S.W.3d 466, 470 (Ky. 1999).
      4   514 S.W.3d 518 (Ky. 2017).

                                         15
challenge against her.”5 To address this argument, the Court reiterated the

well-established rule that

      to obtain a new trial in such a situation, a party must first
      demonstrate that a juror failed to answer honestly a material
      question on voir dire, and then further show that a correct
      response would have provided a valid basis for a challenge for
      cause. The motives for concealing information may vary, but only
      those reasons that affect a juror's impartiality can truly be said to
      affect the fairness of a trial.6

The Court went on to note that “[o]ften, existing bias or prejudice cannot be

exposed by simply reversing the false answer to one question.”7 Therefore,

“[t]he test for obtaining a new trial…may also be satisfied by showing that the

juror’s dishonesty prevented inquiry into a critical subject that may have

exposed a disqualifying bias or prejudice.”8

      Thus, in this case, Capps must either (1) demonstrate that Jurors 3006

and 3234 failed to honestly answer a material question, and further show that

a correct response would have provided a valid basis to strike them for cause;

or (2) demonstrate that, Jurors 3006’s and 3234’s failure to disclose that they

knew each other during voir dire prevented inquiry into a critical subject that

may have exposed a disqualifying bias or prejudice.



      5   Id. at 520-21.
      6  Id. at 524 (quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548,
556, 104 S. Ct. 845, 850, 78 L. Ed. 2d 663 (1984)). See also, e.g., Brown v.
Commonwealth, 174 S.W.3d 421, 430 (Ky. 2005) (“It is well settled that to obtain a
new trial because of juror mendacity, a party must first demonstrate that a juror failed
to answer honestly a material question on voir dire, and then further show that a
correct response would have provided a valid basis for a challenge for cause.”).
      7   Gullet, at 525.
      8   Id.

                                          16
      Under the first Gullet test, we can hardly characterize what occurred as

Jurors 3006 and 3234 failing to answer a material question honestly. Rather,

they were simply unable to inform the parties that they knew each other during

voir dire because they had not yet seen each other. Then, immediately upon

recognizing one another, they informed the court about their past association.

But, even assuming arguendo that they failed to honestly answer a material

question, the information they ultimately disclosed would not have been valid

grounds to strike either juror for cause.

      Kentucky Rule of Criminal Procedure (RCr) 9.36 provides that a

prospective juror shall be removed for cause “when there is reasonable ground

to believe that a prospective juror cannot render a fair and impartial verdict on

the evidence[.]” As this Court has addressed in numerous cases, this rule is

exclusionary in nature, and when there is uncertainty about whether to strike

a juror for cause, that juror should be stricken.9

      In this case, if Jurors 3234 and 3006 would have disclosed that they

knew one another during voir dire, it would not have provided valid grounds to

strike either for cause. As they explained to the trial court, they were work

acquaintances that did not work in the same department and did not socialize

outside of work. Further, Juror 3234 had been retired for one and a half years,

and Juror 3006 had not seen her since she retired. Both independently

confirmed that their ability to fairly try the case would not be affected by the




      9   See, e.g., Ordway v. Commonwealth, 391 S.W.3d 762, 780 (Ky. 2013).

                                          17
presence of the other. Accordingly, there would have been no reasonable

grounds to believe that they could not have rendered a fair and impartial

verdict on the evidence. Capps’ argument therefore fails the first Gullet test.

      In the same vein, Capps has failed to demonstrate that failing to disclose

that they knew one another prevented inquiry into a critical subject that may

have exposed a disqualifying bias or prejudice. After the jurors disclosed that

they knew one another, the trial court did in fact conduct an inquiry into the

circumstances of their relationship, and no disqualifying bias or prejudice was

discovered. Accordingly, Capps’ argument fails the second Gullet test.

      We therefore hold that Capps’ due process right to intelligently exercise

his peremptory strikes was not violated.

B. The alleged errors regarding Det. Brislin’s testimony do not require
   reversal.

      Capps next asserts that two errors requiring reversal occurred during

Det. Brislin’s testimony. The first alleged error is that Det. Brislin expressed an

opinion as to the ultimate issue in the case, i.e., that he improperly expressed

his opinion that Capps was guilty. The second alleged error is that Det. Brislin

improperly summarized his interviews with Capps in violation of the best

evidence rule. Therefore, as a preliminary matter, we must recount the

relevant portions of Det. Brislin’s testimony.

      During direct-examination, Det. Brislin explained why he interviewed

Capps twice on the day of the shootings. The first interview was at

approximately five o’clock in the evening shortly after Capps was arrested. The

second interview was conducted around four hours later after the detective had
                                        18
spoken to several other witnesses and reviewed evidence from the scene.

Recordings of both of Capps’ interviews were played in their entirety for the

jury.

        After Capps’ first interview was played, the following exchange occurred

between the Commonwealth and Det. Brislin:


        CW: Now, some parts [of the interview] are a little bit difficult to
        hear. Would you mind to tell the jury, in a nutshell, what that
        conversation was about?

        Det.: Yeah, I’ll summarize it. As I stated earlier, what I was trying
        to attain was just a baseline from Mr. Capps about what had
        occurred out there. A summary of that interview would be that I
        interviewed him for twenty minutes. During that interview he
        stated that he was basically going to this location armed in case
        other people brought guns as well, it was his understanding that
        they were going to fight, it was all over a dispute that had occurred
        the day before. As he had mentioned, and as I had mentioned and
        learned, as they arrived there was some arguing going on in the
        parking lot. Mr. Capps stated they had parked in a parking spot in
        the front of the parking lot, which is accurate, and backed in. Mr.
        Capps stated that as the argument went on and as he arrived, he
        heard what the thought was several guns being cocked or
        chambered in the parking lot. As he described, he thought it to be
        six guns from what I recall, and he only had one gun, so Mr. Capps
        was trying to get everyone that he had brought to that location to
        leave. Basically, saying he was out gunned. A dispute happened
        between AJ and an unknown individual; I think he described it as
        being pushed. And then he stated that as they were in the car
        trying to leave, he heard a gunshot shattering the passenger side
        window where AJ was positioned. It was at that point that Mr.
        Capps armed himself with his handgun, I think he stated that it

        was under the seat and then began firing from inside the vehicle
        outside the passenger side window in the direction of the
        individuals. He described an individual being armed with a long
        gun, an AR style rifle is what he saw specifically. Mr. Capps
        described some other pistols as well. As he was firing [his finger]
        was injured with some broken glass that had shattered. Mr.
        Capps described eventually fleeing the scene, being followed by me


                                          19
      as I described earlier in the unmarked vehicle thinking I was with
      the opposing group and then cooperating with law enforcement
      during the traffic stop, complying with our commands, providing
      information at the scene that there was a handgun in the car and
      then being brought to police headquarters to be interviewed, and
      that was the first interview.

Det. Brislin then explained that at the time of the first interview he had no

evidence to contradict Capps’ story.

      Det. Brislin next testified that, following his first interview with Capps, he

interviewed several other eyewitnesses, including AJ and Kadariss, and

reviewed photos from the crime scene. Both AJ’s and Kadariss’ stories and the

photographic evidence were inconsistent with Capps’ claim of shooting all

fourteen rounds from inside his vehicle. Det. Brislin therefore wanted to ask

Capps more “challenging questions” in the second interview. The second

interview was played in full for the jury, and then Det. Brislin testified as

follows:


      CW: Can you summarize that second conversation with the
      defendant that you had?

      Det: To summarize this interview, there are some differences, and
      I’m sure you saw that. The interview began with me asking him to
      explain what happened again. He told the same story as the
      interview from before which was that they went over there, he saw
      individuals with guns. I think one of the differences in this
      interview is that he’s describing seeing three guns instead of the
      original six that he stated in the first interview with us. He
      described those guns in detail to be a long gun and two pistols

      from what he recalled. Mr. Capps stated as he had before that
      they got there, his girlfriend AJ was pushed, I asked wasn’t she
      punched or something along those lines. He stated yes. I also
      asked him about a knife which wasn’t mentioned before. Mr.
      Capps agreed that she (AJ) had a knife that he believed to be in her
      pocket. So, he then stated again that after she (AJ) was assaulted,
                                        20
      [he] got in the car, the window was busted out by the shot, and
      then [he] emptied his gun, shot at the individuals in the parking
      lot. So, basically stating that the original interview with us was
      about the same as this interview. So then at this point in the
      interview, as you may recall, I started asking him questions about
      things that just weren’t adding up as far as the physical evidence
      that I was seeing and had learned from forensics and also
      information I’d learned from other witnesses. And to summarize
      that, I kind of challenged him about firing from inside the car and I
      think I told him that AJ is telling us something different. You saw
      Mr. Capps then describe firing from outside the car and stated that
      he did fire from inside the car and continues to change his story
      somewhat to now he’s heard two shots, and then it was only after
      the first shot when he returned fire outside the car and then when
      he returned to the car then the window was shot out was when he
      fired the rest of his rounds from inside the car. Which, from an
      evidentiary side of things that was not correct or accurate from
      what I was seeing. Mr. Capps continued to describe in that
      interview that it was a dispute over some stolen money, which was
      accurate, and Mr. Capps again showed us in that interview how he
      was kind of positioned on the driver’s side shooting from inside the
      car.

At the end of the second interview, Capps was left alone in the interview room

for some time. Det. Brislin then returned with another detective. The

detectives inform Capps for the first time that he shot two people, one died,

and the other was in critical condition. They told him he was being placed

under arrest for murder and first-degree assault because there were still

questions to be resolved regarding who fired the first shot and self-defense.

The Commonwealth questioned Det. Brislin about this discussion:

      CW: And there’s a short conversation that you have at the end
      there with Det. McCowan, can you explain that to the jury?


      Det.: Det. McCowan and I excused ourselves from the interview
      room, this is common, it’s nothing different than what usually
      happens. So, we excuse ourselves from the room. At this point,
      from what I recall, I spoke with my boss, we discussed the charges,
      discussed the case. As Mr. Capps stated, he was firing his
                                       21
      weapon, as he said he felt that he and his friends were in fear of
      their lives. But his intended target as he stated in the interview
      was the individual with the long gun. Well that individual was
      never struck, these other individuals were struck several times,
      one being the deceased and the other that suffered the multiple
      gunshots. So, as we discussed all of that we had a pretty good
      understanding of what we think a charge would be if there are
      charges needed at that point. So I believed I had probable cause to
      file charges against Mr. Capps for the murder of Justin Jenkins
      and we didn’t know the outcome of what Jordan Wise would be,
      the victim that was shot multiple times. We knew that he was
      seriously injured so that was the representation for the assault in
      the first degree charge. So we filed those charges against him
      based on what I knew at the time and based on the extensive
      investigation I felt I had completed from the time that I followed
      him to the time of the secondary interview. Also based on his
      statements and other statements. And, you know, those charges
      are completed at that time, but I also go through a series of checks
      and balances through the court system to make sure these charges
      are appropriate, and they’re cited by a judge and cited by jurors
      just like you. So here we are today so it’s obvious that my charges
      I had probable cause for to charge this individual Mr. Capps based
      on the information and evidence I had for the murder of Justin
      Jenkins and the assault of Jordan Wise, and there was an
      additional charge that comes at the grand jury that I think [the
      Commonwealth] will probably ask me about. So that’s why we’re
      here today.

Det. Brislin then stated that his investigation continued until trial and the

various actions that investigation entailed. The Commonwealth asked about

Det. Brislin’s involvement in the grand jury indictment. Specifically, how the

two counts of first-degree wanton endangerment against Capps came to be,

which had not yet been explained to the jury:

      CW: And did you present this case to the Fayette County Grand
      Jury in July of 2017?


      Det.: I did.

      CW: And at that time did you present charges against the
      defendant for murder and assault in the first degree.
                                       22
      Det.: Mhm, I did.

      CW: And did you also present evidence about wanton
      endangerment first degree as it related to the occupants of
      apartment 101 at Campus View Condominiums?

      Det.: I did.

      CW: And so those people, Chad Goodrich and Kurt Brown?

      Det.: Yes ma’am.

      CW: And did the jury elect to indict the defendant for two counts of
      wanton endangerment first degree for them?

      Det.: Yes.

      CW: That’s all the questions I have for you right now.

      Defense counsel then conducted a very thorough cross-examination of

Det. Brislin. On re-direct, the Commonwealth asked Det. Brislin to explain

why he charged Capps with murder, and he responded:

      So I charged Mr. Capps with murder and that was based on, so
      you saw the two interviews, so where that came from was from
      what I believe to have been probable cause there was enough
      evidence to charge him. And so I did, which was for the intentional
      act of shooting and killing an individual, a human being, Justin
      Jenkins, and seriously injuring Jordan Wise. But the charge itself,
      in his interview if you recall he stated he was firing at the
      individual who was armed, which is in this case Mr. Keegan
      Newton. Well Mr. Newton was never struck. I felt that based on
      [Capps’] knowledge of his handgun, he openly carries it on a daily
      basis, he goes to the [shooting] range several times, seemed to be
      familiar with his weapon to be accurate enough to tell me how
      many times he fired it and how many bullets were in it. But when
      he openly fired his weapon, whether it was the intended target of
      the individual with the long gun or not, he intentionally pulled the
      trigger, fired that weapon enough times to strike Mr. Wise several

      times and ultimately killing Mr. Jenkins. With that act I believe
      that’s enough for murder based on his conduct of choosing to do
      that. It’s an unfortunate situation but that’s the law, or that’s the
      way I saw it that day.
                                       23
After this testimony, defense counsel requested “an admonition as to [Det.

Brislin] answering the ultimate issue question and saying, ‘that’s the law’ when

his job is only probable cause, not it’s the law that this is murder.” The

Commonwealth had no objection, and the trial court gave the jury the following

admonition:

      Ladies and gentlemen, not too long from now, probably tomorrow,
      you’ll be provided with the written instructions in this case which
      will set forth what the law is in the Commonwealth of Kentucky.
      And you will be charged with applying the facts of this case to the
      law and the law as described in those instructions. But ultimately,
      that question is up to you when and if you reach a verdict in this
      case.

We also note that both the defense and the Commonwealth explained to the

jury during their respective closing arguments that the jury alone decides what

the law requires, not Det. Brislin. With the foregoing in mind, we will address

each of Capps’ arguments.

      Capps first argues that Det. Brislin improperly implied his belief that

Capps was guilty. In particular, he asserts that Det. Brislin expressed a belief

that Capps did not act in self-defense, which was the ultimate issue to be

determined by the jury. Capps contends that Det. Brislin’s testimony that he

had probable cause to file charges against Capps, and that he presented the

case to a grand jury and Capps was indicted, improperly “excluded Capps from

the group of persons who acted in self-defense” and implied that the jury

should find him guilty.




                                       24
       Capps’ brief to this Court concedes that this issue was not properly

preserved, and requests review for palpable error.10 While we acknowledge that

defense counsel only objected to Det. Brislin’s statement regarding what the

law was, we believe defense counsel’s request for an admonition to disregard

Det. Brislin “answering the ultimate issue question” was sufficient to preserve

this issue for our review.11 Nonetheless, Det. Brislin’s testimony does not

require reversal.

       Capps primarily relies on three cases in support of his argument: Nugent

v. Commonwealth,12 Bussey v. Commonwealth,13 and Ordway v.

Commonwealth.14 However, each of these cases is distinguishable from the

case now before us.

       In Nugent, the appellant Nugent was convicted of murdering Clark Kelly

(the victim).15 The victim’s body was found on the premises of the Nugent Sand

Company, which was owned by Nugent’s family and was Nugent’s employer.16



       10 RCr 10.26 (“A palpable error which affects the substantial rights of a party
may be considered by the court on motion for a new trial or by an appellate court on
appeal, even though insufficiently raised or preserved for review, and appropriate relief
may be granted upon a determination that manifest injustice has resulted from the
error.”).
       11RCr 9.22 (“[I]t is sufficient that a party, at the time the ruling or order of the
court is made or sought, makes known to the court the action which that party desires
the court to take or any objection to the action of the court, and on request of the
court, the grounds therefor[.]”).
       12   639 S.W.2d 761 (Ky. 1982).
       13   797 S.W.2d 483 (Ky. 1990).
       14   391 S.W.3d 762 (Ky. 2013).
       15   Nugent, 639 S.W.2d at 762.
       16   Id. at 762-63.

                                            25
On appeal to this Court, Nugent argued that the trial court erred by “admitting

opinion evidence as to Nugent’s guilt.”17

      One of the Commonwealth’s witnesses at trial was an employee of the

Nugent Sand Company.18 That witness gave two statements to police.19

During direct-examination, the witness’ first statement was not discussed, and

his second statement was used only to refresh his memory.20 During cross-

examination, the defense attempted to impeach the witness’ credibility by

introducing a hand-written change made to the witness’ second statement.21

The change described Nugent’s statement to the witness that the victim was

going to be dead when he was found.22 The defense emphasized the witness’

statement to the interviewing officer that he had always wanted to be a police

officer in an attempt to suggest that the witness “was playing detective in the

investigation of the [victim’s] murder, and in so doing, had been influenced by

the police. Specifically, defense counsel was attempting to show the witness’

state of mind at the time of the first statement.”23 The Commonwealth believed

that in doing so the defense opened the door to evidence about the witness’




      17   Id. at 762.
      18   Id. at 764.
      19   Id.
      20   Id.
      21   Id.
      22   Id.
      23   Id.

                                       26
state of mind.24 It therefore introduced a previously undiscussed portion of the

witness’ statement wherein the interviewing officer asked the witness if he

believed that Nugent “dropped the hammer” on the victim.25 The witness

replied “I think he did, you know if you want the honest to God truth.”26

      This Court held that “[c]learly, [the witness’] opinion as to [Nugent’s] guilt

is not admissible.”27 It reasoned:

      [e]ven if the statement is technically admissible into evidence, it is
      obvious that the purpose was incompetent. The issue of guilt or
      innocence is one for the jury to determine, and an opinion of a
      witness which intrudes on this function is not admissible, even
      through a route which is, at best, “back door” in nature…Due to
      the nature of the evidence, and its highly prejudicial effect on the
      jury, we believe the trial court erred in admitting the evidence.28

Consequently, this Court reversed Nugent’s conviction.29

      In Bussey, the next case cited by Capps, Bussey was convicted of

sexually assaulting a fifty-year-old, mentally handicapped man (the victim).30




      24   Id.
      25   Id.
      26   Id.
      27  Id. (citing Kennedy v. Commonwealth), 77 Ky. (14 Bush) 340, 359 (1878)
(holding that a defendant’s guilt “is for the jury, and upon which the opinion of
witnesses is not competent”); Koester v. Commonwealth, 449 S.W.2d 213, 216 (Ky.
1969) (holding that a psychiatrist’s testimony by avowal that the defendant lacked the
specific intent to have sexual intercourse with the eleven and twelve year old victims
was properly excluded); Deverell v. Commonwealth, 539 S.W.2d 301, 301-02 (Ky. 1976)
(holding that, in an “exhibiting an obscene movie” case, the police officer’s testimony
that was, in essence, commentary during the film about why he believed it was
pornography was reversible error)).
      28   Nugent, 639 S.W.2d at 765 (internal citations omitted).
      29   Id. at 766.
      30   Bussey, 797 S.W.2d at 484.

                                            27
The victim claimed he requested a ride from Bussey and Bussey’s brother, both

of whom the victim knew.31 The victim alleged that Bussey sexually assaulted

him in the vehicle and then dropped him off at his intended destination.32

Bussey’s defense at trial was that the sexual assault did not occur.33

      On appeal to this Court, Bussey asserted that the trial court erred by

allowing an officer “to testify as to an inadmissible conclusion.”34 Though the

Commonwealth argued otherwise, the Court believed the issue was preserved:

“we believe the objection was properly brought to the attention of the trial court

and that the trial court overruled the objection, albeit in ambiguous

terms.”35

      During direct-examination, the officer was asked “whether he had come

to a conclusion that the victim had been taken against his will to the scene

where the sexual abuse occurred.”36 The officer responded, “[y]es. I came to

the conclusion that there had to have been some type of misconduct or I would

not have received a complaint.”37 The officer then explained that “departmental

policy required him to report his findings to a captain to continue with an

investigation.”38


      31   Id.
      32   Id.
      33   Id.
      34   Id. at 485.
      35   Id. (emphasis added).
      36   Id.
      37   Id.
      38   Id.

                                       28
      This Court concluded that there was little doubt that the officer’s

statement “amounted to a declaration that he believed the story told by the

victim,” and that in a number of cases such a declaration has been held to be

error.39 The Court discussed that the case presented “what appears to be a

nearly perpetual source of confusion, the so-called ‘investigative hearsay

exception’ to the hearsay rule.”40 The Court stated it thought it laid the issue

to rest in Sanborn v. Commonwealth, 754 S.W.2d 534, 541 (Ky. 1988), and

reiterated its holding therein:

      [t]he rule is that a police officer may testify about information
      furnished to him only where it tends to explain the action that was
      taken by the police officer as a result of this information [and]
      taking of that action is an issue in the case. Such information is
      then admissible, not to prove the facts told to the police officer, but
      only to prove why the police officer then acted as he did. It is
      admissible only if there is an issue about the police officer’s
      action.41

The Bussey Court accordingly held that even if the officer’s belief in the victim’s

allegation explained why he reported it to his superior, “his taking of that

action was not an issue in the case as required by the decision in Sanborn.”42

The Court therefore reversed Bussey’s conviction based on the trial court’s

admission of the officer’s testimony.43




      39   Id. (citing Nugent, supra, Koester, supra, and Deverell, supra).
      40   Id. at 486.
      41   Id.
      42   Id.
      43   Id.

                                             29
      In the final case, Ordway, Ordway was convicted of capital murder in

relation to the shooting deaths of two of his associates.44 At trial, Ordway

claimed he acted in self-defense.45

      Before this Court, Ordway argued that the trial court erred by allowing a

detective to testify that “from his experience investigating self-defense related

homicides, how persons who legitimately exercise the right of self-protection

typically behave,” and that Ordway “did not act like those who had lawfully

protected themselves but, had instead acted like those who were fabricating a

self-protection defense.”46 During the detective’s testimony, defense counsel

objected three times and ultimately requested a mistrial.47

      The Ordway Court noted that the determination of a defendant’s guilt

must be based on the evidence presented and cannot be extrapolated from an

opinion about how a defendant’s behavior differed from how a “typical” suspect

behaves.48 This Court believed that the detective’s testimony “in effect, urged

the jury to depend upon his apparent expertise as a police officer and his

perception and opinion about matters outside the realm of common

knowledge.”49 Accordingly, the Court held that the detective’s

      testimony contrasting his opinion on the habits of suspects who,
      as a class, have truthfully invoked the defense of self-protection


      44   Ordway, 391 S.W.3d at 772-74.
      45   Id. at 771.
      46   Id. at 775.
      47   Id.
      48   Id. at 776.
      49   Id. at 776-77.

                                           30
      against the class of those who have lied about it, and how
      [Ordway’s] post-shooting conduct was consistent with the latter,
      should have been excluded as improper opinion testimony and
      irrelevant.

      The opinion of an experienced and respected police detective that
      [Ordway’s] conduct did not match the stereo-typical conduct of an
      innocent person acting in self-defense authoritatively portrayed
      [Ordway’s] defense as a fabrication. That testimony was clearly
      devastating to Appellant's claim of self-defense, and accordingly,
      we are unable to conclude that the inadmissible evidence was
      harmless.50

This Court therefore reversed Ordway’s convictions based upon the trial court’s

admission of the detective’s testimony.51

      Each of three foregoing cases is clearly distinguishable from the facts of

this case for at least two reasons. To begin, in each of those cases testimony

was presented by a witness about their belief in the defendant’s guilt: in

Nugent, a lay witness testified that he believed Nugent “dropped the hammer”

on the victim;52 in Bussey, an officer testified that he believed “there had to

have been some type of misconduct”;53 and in Ordway, an officer testified that,

based on his experience, Ordway did not act like someone who acted in self-

defense, but instead acted as though he was fabricating a self-protection

defense.54




      50   Id.
      51   Id. at 775.
      52   Nugent, at 764.
      53   Bussey, at 485.
      54   Ordway, at 775.

                                        31
      Here, Det. Brislin never stated that he believed Capps was guilty of any

of the crimes he was charged with. Rather, he consistently explained why he

believed he had probable cause to arrest him. Probable cause sufficient to

arrest someone and guilt beyond a reasonable doubt are two completely

different standards of proof. And, our juries are intelligent enough to know

that if a defendant is on trial, there was obviously probable cause to arrest or

indict him for the crimes he is accused of committing.

      And, more importantly, unlike in Nugent, Bussey, and Ordway, Capps

requested and received an admonition regarding the detective’s testimony. In

each of the three cases cited by Capps, the testimony regarding belief in the

defendant’s guilt came in over the defense’s objection. Here, Capps received the

exact relief he requested: a curative admonition that Det. Brislin’s belief that he

had probable cause to arrest Capps had no bearing on the jury’s ultimate

decision regarding Capps’ guilt. This admonition was then further bolstered

when both the defense and the Commonwealth told the jury during closing

arguments that the jury, not Det. Brislin, would determine whether Capps was

guilty beyond a reasonable doubt under the law.

      A jury is presumed to follow an admonition to disregard evidence
      and the admonition thus cures any error. There are only two
      circumstances in which the presumptive efficacy of an admonition
      falters: (1) when there is an overwhelming probability that the jury
      will be unable to follow the court's admonition and there is a

      strong likelihood that the effect of the inadmissible evidence would
      be devastating to the defendant; or (2) when the question was




                                        32
      asked without a factual basis and was inflammatory or highly
      prejudicial.55

We do not believe that either of the foregoing exceptions is present in this case.

As mentioned previously, jurors are sophisticated enough to understand the

difference between probable cause to arrest or indict and guilt beyond a

reasonable doubt. We therefore believe that the jury in this case was able to

understand that Det. Brislin was merely explaining why he believed he had

probable cause to arrest Capps. There is accordingly no overwhelming

probability that the jury could not follow the court’s directive—which was

echoed by both the defense and the Commonwealth—that they would

ultimately decide Capps’ guilt or innocence independently of Det. Brislin’s

testimony. We likewise do not believe the question asked by the

Commonwealth, i.e., why the detective believed he had probable cause to arrest

Capps, was asked without a factual basis or was highly inflammatory and

prejudicial. Finally, the detective’s bases for believing he had probable cause to

arrest Capps were all taken directly from what Capps told him in his

interviews, which were both played in full to the jury.

      Based on the foregoing, we hold that Det. Brislin’s testimony regarding

his belief that he had probable cause to arrest Capps does not warrant

reversal. Nor does his testimony that he presented evidence to a grand jury,

which ultimately indicted Capps, warrant reversal.




       55 Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003) (internal

citations and quotation marks omitted).

                                        33
       Capps’ final argument is that Det. Brislin improperly summarized his

interviews with Capps in violation of the best evidence rule. We agree with

Capps’ contention that this alleged error was not preserved for our review, as

defense counsel did not object to Det. Brislin’s summarization of his first and

second interviews with Capps. We therefore review for palpable error,56 as

requested by Capps.

       Capps contends that “[t]he best evidence was not Brislin’s summaries.

Rather, the best evidence was the testimony from people who were actually

present that day and Dylan Capps’ interviews.”57 But the Commonwealth did

not fail to present the “best evidence” of what occurred that day: Ravon,

Keegan, Daniel, and Jordan all testified, and both of Capps’ interviews were

played in full for the jury. The detective’s summaries were consistent with

what the jury had already heard during Capps’ interviews. The detective’s

summarization of his interviews with Capps can therefore best be described as

cumulative evidence. Accordingly, even if we were to view their admission as

error, the error would be harmless.58


       56   RCr. 10.26.
       57  We note that in his brief to this Court, Capps implies that the trial court said
it “got a little queasy” about Det. Brislin’s summarization of his interviews with Capps.
However, closer inspection of the record reveals that that statement had nothing to do
with Capps’ interviews. Rather, the Court used the phrase when the parties were
disputing whether a portion of Keegan’s interview with Det. Brislin should be played
for the jury based on their disagreement about what Keegan said during that
interview.
       58See, e.g., Combs v. Commonwealth, 965 S.W.2d 161, 165 (Ky. 1998) (“It is the
holding of this Court that the admission of the results of a blood test in a DUI case not
involving death or physical injury is improper. However, due to the overwhelming
evidence of Combs' intoxication at the time of his arrest, the blood test evidence was
merely cumulative and, thus, harmless error in this case.”); Meadows v.
                                            34
                           III.   CONCLUSION

      Based on the foregoing, we affirm.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Julia K. Pearson
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Lauren Lewis
Assistant Attorney General




Commonwealth, 178 S.W.3d 527, 538 (Ky. App. 2005) (“Even if we were to consider
this error, we would deem the admission of this evidence to be harmless error.
Meadows conceded that the impermissible hearsay testimony was cumulative of other
evidence. And the admission of inadmissible hearsay testimony that is cumulative is
harmless error.”).

                                        35